Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 1 of 39 Page ID #3563

                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SOCORRO MAYA,
 #R33278,

                      Plaintiff,

 v.                                          Case No. 17-cv-00546-NJR

 WEXFORD HEALTH SOURCES, INC.,
 LOUIS SHICKER,
 JOHN BALDWIN,
 KIMBERLY BUTLER,
 JACQUELINE LASHBROOK,
 JOHN TROST,
 HECTOR GARCIA,
 STEPHEN RITZ,
 REBECCA EINWOHNER, and
 ANTHONY WILLS,

                      Defendants.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is a Motion for Summary Judgment filed by Defendants

Baldwin, Butler, Lashbrook, and Shicker (Doc. 143) and a Motion for Summary Judgment

filed by Defendants Einwohner, Garcia, Ritz, Trost, and Wexford Health Sources, Inc.

(Doc. 148). For the reasons set forth below, the Court grants in part and denies in part

both motions.

                                     BACKGROUND

      Plaintiff Socorro Maya, an inmate of the Illinois Department of Corrections

(“IDOC”) currently incarcerated at Menard Correctional Center (“Menard”), commenced

this action by filing a Complaint pursuant to 42 U.S.C. § 1983 for the deprivation of his

constitutional rights. (Doc. 1). On November 19, 2018, Maya, through court recruited

                                     Page 1 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 2 of 39 Page ID #3564

counsel, filed an Amended Complaint. (Doc. 108). According to the Amended Complaint,

Wexford Health Sources Inc. (“Wexford”) has a policy of minimizing the health care

provided to persons in IDOC custody, in order to reduce costs and maximize revenue.

Specifically, Wexford and its employees (1) do not authorize surgical repair of an

umbilical hernia unless the hernia has become strangulated, and instead, treat umbilical

hernias with pain medication and by manually pushing the hernia back into place;

(2) minimize the tests administered to determine whether an inmate is suffering from a

chronic disease and if medication is an appropriate form of treatment; and (3) minimize

the medical intervention provided so as to reduce the number of staff necessary to

provide treatment. These policies resulted in Maya receiving inadequate medical care for

his umbilical hernia, kidney disease, and diabetic condition from Wexford staff.

       Maya also alleges that he has been housed in unconstitutional conditions of

confinement. Menard is overcrowded, and as a result, he has been housed with a cellmate

in a cell originally designed for one person. He is kept in the cell for twenty-one to twenty-

three hours on many days and for twenty-four hours when the facility is on lockdown.

7KH FHOO FRQGLWLRQV DUH GHSORUDEOHɆWKH WRLOHWV GR QRW ZRUN WKHUH DUH UHSHDWHG SRZHU

outages, a lack of ventilation resulting in oppressively hot temperatures, and mold

contamination. Maya only receives underclothing and socks once a year, and it is difficult

to obtain washcloths, towels, and soap. These living conditions have exacerbated Maya’s

health conditions and caused or contributed to his high blood pressure and cholesterol

and ongoing back and knee pain.

       Maya is currently proceeding on an Eighth Amendment claim for deliberate

indifference regarding treatment of his hernia (Count 1); an Eighth Amendment claim for

                                        Page 2 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 3 of 39 Page ID #3565

deliberate indifference regarding treatment of his diabetes and kidney damage (Count 2);

and an Eighth Amendment claim for unconstitutional conditions of confinement

(Count 3).

        On March 3, 2020, the Court granted Maya’s Motion for Preliminary Injunction.

(Doc. 196). Defendants were ordered to facilitate a referral to a board certified surgeon

for evaluation of Maya’s umbilical hernia and to submit to the Court documentation from

the medical appointment, including the surgeon’s recommended treatment plan. The

surgeon, Dr. Stratmann, recommended that Maya’s umbilical hernia be surgically

repaired, and Maya had surgery on August 6, 2020. (Doc. 211). 1

                                           RELEVANT FACTS

I. Unconstitutional Medical Care

    a. Umbilical Hernia

        Maya first noticed a hernia after carrying his property boxes in November 2004.

(Doc. 149, p. 2; Doc. 149-2, p. 25). He was diagnosed with an umbilical hernia in February

2005 and prescribed ibuprofen for pain. (Doc. 149, p. 2; Doc. 164, p. 2). It is disputed

whether Maya complained of issues relating to his umbilical hernia with any medical

provider from July 28, 2005, to March 1, 2007. (Doc. 149, p. 2; Doc. 164, p. 2). On March 1,

2007, Maya requested for his hernia to be removed. (Doc. 149, p. 2). At that time, the

hernia was easily reducible, and the plan was to observe it. (Id.). On May 11, 2007, Maya

reported increased pain, and the hernia was recorded as being the size of a half dollar

and reducible when laying down. (Doc. 149, p. 2; Doc. 164, p. 2; Doc. 209, p. 5). Maya also



1
  As Maya has received surgical repair of his umbilical hernia, the Court finds his request for a permanent
injunction (Count 4) moot. (See Doc. 108).

                                             Page 3 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 4 of 39 Page ID #3566

discussed or attempted to discuss his hernia with medical providers on May 27, 2007 (not

seen), June 11, 2007, July 9, 2007, September 10, 2007, October 23, 2007, October 25, 2007,

December 27, 2007, March 3, 2008, May 2, 2008, May 5, 2008, and June 11, 2008. (Doc. 149,

p. 2; Doc. 164, p. 3; Doc. 134-1, p. 11-13; Doc. 141-3, p. 3-6; Doc. 149-1, p. 15). On June 19,

2008, during an appointment with a nurse practitioner, Maya reported pain during bowel

movements and “when hernia ‘pops out.’” (Doc. 149, p. 2; Doc. 209, p. 10). The medical

entry on this date records complaints of “hernia pain on/off,” and Maya also reported

exercising when he goes to the yard. The nurse practitioner gave Maya a thirty day

prescription of Motrin 400 mg twice per day, as needed, and explained the risks of long

term use of nonsteroidal anti-inflammatory drugs (“NSAIDs”). (Doc. 149, p. 3; Doc. 164,

p. 3).

         Maya again complained of hernia pain on January 26, 2009. (Doc. 141-3, p. 9).

During this appointment, he rated his pain at a four and was instructed to not lift

anything above fifty pounds. (Id.; Doc. 164, p. 3). Medical records reflect that on April 1,

2009, Maya again asked for hernia repair, and the provider wrote that the hernia is “easily

reduced, surgery not medically indicated.” (Doc. 209, p. 20).

         Defendants state that from November 2009 until November 2016, Maya did not go

to the health care unit for his hernia. (Doc. 143, p. 3; Doc. 149, p. 3). Maya testified that,

while he did not go to the health care unit specifically for his hernia during this time

period, he would tell medical staff that his hernia was hurting at his appointments for

other medical issues. (Doc. 164, p. 3; Doc. 149-2, p. 25). Medical records dated April 8,

2014, May 16, 2015, May 27, 2015, and June 24, 2015, all include notations of Maya’s hernia

in his medical history. (Doc. 164, p. 3). Maya has not been prescribed ibuprofen or Motrin

                                        Page 4 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 5 of 39 Page ID #3567

for his hernia since 2008. (Doc. 149, p. 3).

       On December 3, 2016, Dr. Trost completed a surgical referral for a general surgical

consult regarding Maya’s hernia. (Doc. 149, p. 3; Doc. 209-1, p. 46). The referral was

denied by Dr. Ritz, who recommended on-site conservative treatment of an abdominal

binder for Maya’s symptoms. (Doc. 149, p. 3; Doc. 209-1, p. 45). On January 23, 2017, Maya

complained to Dr. Einwohner, a Wexford employed nephrologist who was treating

Maya’s kidney condition, that the abdominal binder was causing bruising and back pain.

(Doc. 149, p. 3). The medical records from January 24, 2017, until November 3, 2018, do

not mention Maya’s hernia or record related pain. (Doc. 149, p. 3). Maya testified he told

his physicians the hernia hurt all the time and denied ever telling them his hernia does

not hurt. (Doc. 164, p. 4; Doc. 149-4, p. 6).

       Maya was seen during nurse sick call for a renewal of his abdominal belt permit

on November 3, 2018. (Doc. 149, p. 4). The nurse recorded that Maya reported intermittent

pain and that his pain level could reach an eight to a nine, lasting ten to fifteen minutes

in duration. (Doc. 164, p. 5). Maya testified that as of February 22, 2019, other than the

abdominal binder, he was not receiving treatment for his hernia. (Doc. 149-4, p. 6).

   b. Diabetes

       Defendants state that in January 2005, Maya was placed on the diabetes mellitus

and cholesterol chronic clinic list. (Doc. 149, p. 4). On January 11, 2005, Maya’s laboratory

report indicated an elevated blood glucose level and an elevated hemoglobin A1C level

of 6.0. (Id.). On January 28, 2005, he was recorded to be positive for diabetes mellitus. (Id.;

Doc. 149-1, p. 3). He attended his first diabetes mellitus chronic clinic on February 2, 2005.

(Doc. 149, p. 4; Doc. 149-1, p. 4). Lab test results dated April 12, 2005, and August 24, 2005,

                                         Page 5 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 6 of 39 Page ID #3568

showed elevated A1C levels. Maya had a glucose tolerance test on September 28, 2005,

which showed elevated glucose levels at all stages of the test. From 2005 until 2008, Maya

opted out of medications and told medical staff at Menard that he preferred to use diet

and exercise to control his diabetes and lipids. (Id.). On June 12, 2008, Maya’s lab test

results showed his A1C levels had risen to 8.1. (Id.). He was then prescribed Glipizide 10

mg twice a day and Metformin 500 mg twice a day to control his glucose levels. (Id.).

From 2008 until 2016, Maya had several changes in his medication, received lab work two

to three times a year and weekly accu-cheks, and attended the diabetes mellitus chronic

clinic quarterly. (Id. at p. 5; Doc. 149-2, p. 31). On April 19, 2016, Maya’s diabetes was

listed as stable with good control. The physician assistant discontinued the Metformin,

effective that day, added a low dose of Glipizide, and ordered sliding scale insulin as

needed. (Id.). On June 9, 2016, the Glipizide was discontinued and substituted with

Glimepiride. (Id.). As of February 22, 2019, Maya was not taking any medication to treat

his diabetes. (Doc. 149-4, p. 7).

   c. Kidney Disease

       On June 29, 2009, based on abnormal lab results, Dr. Fuentes ordered a urinalysis

for Maya to rule out a urinary tract infection. (Doc. 149, p. 5). On July 26, 2009, it was

noted in Maya’s medical records that he was experiencing proteinuria and further urine

testing, and a renal ultrasound was ordered. (Id.). Maya had normal creatine levels on the

tests performed on June 11, 2009, and September 24, 2009. (Id.; Doc. 164, p. 6). A renal

ultrasound was performed on August 17, 2009. (Doc. 149, p. 5). A diagnosis of possible

nephrotic syndrome was recorded on September 18, 2009. Maya then discussed his lab

results with Dr. Nwaobasi on September 29, 2009, who referred Maya to the medical

                                      Page 6 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 7 of 39 Page ID #3569

director for possible referral to a nephrologist. (Id.).

       On April 28, 2016, Maya’s abnormal labs showed an elevated creatinine level of

1.81, his glomerular filtration rate was calculated at 48 ml, and he was assessed to be in

Stage 3 renal failure. (Id. at p. 6). Nurse Practitioner Moldenhauer completed a collegial

referral to a urologist and noted that the Metformin had previously been discontinued on

April 19, 2016. Dr. Garcia participated in the collegial review of the urology referral and

recommended that renal ultrasound be taken and to further discuss the nephrologist

consult once the ultrasound was completed. A renal ultrasound was completed, and Dr.

Siddiqui referred Maya for a nephrologist consult and scheduled him for a follow up

appointment in one month.

       Maya saw Dr. Trost on July 5, 2016, for his follow up appointment. On August 8,

2016, during collegial review, Maya was referred to Dr. Einwohner, a Wexford employed

nephrologist, for evaluation and recommendations. (Id.; Doc. 209-1, p. 41). Maya had his

first appointment with Dr. Einwohner on August 22, 2016. (Doc. 149, p. 6; Doc. 209-1,

p. 40). Dr. Einwohner increased Maya’s Norvasc prescription, halted the Zantac

prescription, ordered lab work, referred Maya back to Dr. Trost regarding his possible

anemia, and suggested another appointment in October. (Id.). Dr. Einwohner had

appointments with Maya on November 7, 2016, and January 23, 2017. (Doc. 149, p. 7;

Doc. 209-1, p. 43). On March 23, 2017, Dr. Einwohner discussed Maya’s condition with

Dr. Ritz and recommended a renal biopsy, which was approved. (Doc. 149, p. 7; Doc. 209-

1, p. 47). On March 30, 2017, Dr. Einwohner recommended that Maya see an offsite

nephrologist, which Dr. Ritz approved. (Doc. 149, p. 7; Doc. 209-1, p. 52).

       Maya had a renal biopsy on April 11, 2017, showing advanced membranous

                                         Page 7 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 8 of 39 Page ID #3570

nephropathy with associated segmental sclerosis and moderate arteriosclerosis.

(Doc. 149, p. 7; Doc. 209-1, p. 59). Maya saw the offsite nephrologist, Dr. Koch, on June 8,

2017. On August 28, 2017, Dr. Koch prescribed Maya immunosuppressive therapy of

Cytoxan and Prednisone pending specific lab results. (Doc. 149, p. 7; Doc. 209-1, p. 65-66).

On September 7, 2017, Dr. Siddiqui conferenced with Dr. Koch, who advised holding off

on the Tacrolimus prescription and starting the immunosuppressive therapy as ordered.

(Doc. 149, p. 8; Doc. 209-1, p. 15).

       Maya had another appointment with Dr. Koch on November 2, 2017, who

continued treatment with Cytoxan, Prednisone, and erythropoietin analog injections.

(Doc. 149, p. 8; Doc. 149-5, p. 2-3). Dr. Koch recommended “CBC” every two weeks and

a monthly chemistry panel. (Id.). On December 1, 2017, Dr. Siddiqui recorded that Maya’s

blood sugar was fluctuating, and he was unable to contact Dr. Koch. (Doc. 149, p. 8;

Doc. 209-1, p. 169). Dr. Siddiqui added Lantus for Maya’s glucose levels. (Id.). Maya was

placed on a twenty-three hour observation due to a hyperglycemic episode and increased

blood pressure on December 6, 2017. (Doc. 149, p. 8; Doc. 209-1, p. 171). The next day, Dr.

Siddiqui diagnosed Maya with uncontrolled diabetes secondary to steroids and ordered

that Maya gradually be tapered off of the Prednisone but for Maya to continue the

Cytoxan. (Doc. 149, p. 8; Doc. 209-1, p. 173). On February 16, 2018, Dr. Koch noted in his

assessment that because the Prednisone was discontinued, he “would favor

discontinuing the Cytoxan as well.” (Doc. 149, p. 8; Doc. 149-5, p. 4).

II. Unconstitutional Conditions of Confinement

       Maya has been incarcerated at Menard since October 6, 2004. (Doc. 160, pp. 1, 4;

Doc. 149-2, p. 6). He alleges that Menard is overcrowded, and he has been housed with a

                                       Page 8 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 9 of 39 Page ID #3571

cellmate in small cells designed to hold one inmate. Maya has been housed at various

points in time during his incarceration in the North 1 Cell House. (See Doc. 143-1;

Doc. 149-4, p. 8). Specifically, in May 2016, he was moved to Gallery 5, North 1, Cell 515

measuring 11 feet long, 92 inches tall, 53 inches wide; in September 2016 he moved to

Gallery 6, North 1, Cell 654 measuring 11 feet long, 92 inches tall, 51.5 inches wide; in

June 2017 he was moved to Gallery 5, North 1, Cell 554 measuring 11 feet long, 92 inches

tall, 51.5 inches wide; he lived in South 1 from November 2017 until January 2018 when

he was moved to Gallery 4, North 1, Cell 401 measuring 11 feet long, 92 inches tall, 53

inches wide; in September 2018 he was moved to Gallery 5, North 1, Cell 526 measuring

11 feet long, 92 inches tall, 53 inches wide; and in December 2018 he was moved to Gallery

 1RUWK  &HOO  PHDVXULQJ  IHHW ORQJ  LQFKHV WDOO  LQFKHV ZLGHɆZKHUH KH

resided as of February 22, 2019. (Doc. 143-1, p. 1; Doc. 149-4, p. 8-9; Doc. 160, p. 4-5).

       Whether Maya remains in his cell for twenty-one to twenty-three hours on most

days is disputed. (Doc. 143, p. 3; Doc. 160, p. 4-5). Maya leaves his cell for dinner, yard,

gym, law library visits, showers, and when he is assigned a job. (Doc. 143, pp. 3, 19).

Generally, he has two yard periods and two gym periods per week, each being between

two and a half to three hours. (Id.; Doc. 149-2, p. 10). As of February 22, 2019, Maya was

taken out of his cell for yard on Wednesdays, Saturdays, and Sundays, and for gym on

Thursdays. (Doc. 149-4, p. 10). He leaves his cell three times a week for a twenty to

twenty-five minute shower and can go to the library if he puts in a request. (Doc. 149-4,

p. 10; Doc. 160, pp. 3, 7). It takes about a week and a half to two weeks for a request to

visit the law library to be granted.

       Maya has worked intermittently during his time at Menard. (Doc. 143, p. 3;

                                          Page 9 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 10 of 39 Page ID #3572

 Doc. 149-2, p. 9). When working as a second shift janitor, Maya is out of his cell

 approximately six hours a day, from 3:00 p.m. to 9:00 p.m., up to seven days a week,

 when the facility is not on lockdown. (Doc. 143, p. 3; Doc. 149-4, p. 12; Doc. 160, pp. 3, 7).

 When Menard is on lockdown, Level Four, he works from 5:00 p.m. to 9:00 p.m., and

 when Menard is on lockdown, Level One, he is not let out of his cell to work and remains

 in the cell for 24 hours. (Doc. 149-2 pp. 5, 9; Doc. 160, p. 3). At the time of his deposition

 taken on January 14, 2019, Maya had been working for six weeks, seven days a week as a

 janitor, but he was no longer working at the time of his February 22, 2019, deposition.

 (Doc. 149-2, p. 10; Doc. 149-4, p. 10; Doc. 160, p. 3). He was told by Menard staff he could

 work again beginning March 15, 2019. (Doc. 149-4, pp. 11, 12; Doc. 160, p. 3).

        The toilet in Maya’s current cell has not broken, and he recalls two incidents of

 major flooding in his cell during his time at Menard. (Doc. 143, p. 4; Doc. 149-2, p. 11). In

 December 2017, water leaked from the toilet for approximately two weeks before it was

 fixed. (Doc. 143, p. 4; Doc. 149-2, p. 12). Maya did not personally put in a request slip to

 have the toilet fixed. (Id.). In 2018, his cellmate repeatedly pushed a button on their sink

 causing the button to stick and water to leak. (Id.). It took one day for someone to fix the

 leak, as the facility was on security lockdown the day the leak occurred. (Id.).

        Maya testified that the power outages that occur are usually caused by another

 inmate using a “stinger,” blowing the fuse. (Doc. 143, p. 4; Doc. 149-2, p. 13). It may take

 ten minutes to two hours for the power to turn back on in the cell. (Id).

        Menard cells become “warm” in the summer months. (Doc. 143, p. 4-5; Doc. 149-

 2, p. 13). Temperatures are monitored at Menard, and when it is warm, inmates are

 provided ice, fans, and allowed to open chuckhole doors. (Doc. 143, p. 4-5). The

                                        Page 10 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 11 of 39 Page ID #3573

 temperature of the cells and the effectiveness of the measures taken to alleviate the

 alleged high temperatures and poor ventilation is disputed. (Doc. 160, p. 3).

        Maya’s claims regarding the receipt of adequate clothing and mold contamination

 at Menard are also both disputed issues. (Doc. 143, p. 5).

                                      LEGAL STANDARDS

 I. Summary Judgment Standard

        Federal Rule of Civil Procedure 56 governs motions for summary judgment.

 “Summary judgment is appropriate ‘if the movant shows that there is no genuine dispute

 as to any material fact and that the movant is entitled to judgment as a matter of law.’”

 Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012) (quoting FED. R. CIV. P. 56(a)). Accord

 Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014). A genuine issue of

 material fact remains “if the evidence is such that a reasonable jury could return a verdict

 for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

 Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-82 (7th Cir. 2014).

        In assessing a summary judgment motion, a district court views the facts in the

 light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

 party. Donahoe, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011). As

 the Seventh Circuit has explained, as required by Rule 56(a), “we set forth the facts by

 examining the evidence in the light reasonably most favorable to the non-moving party,

 giving [him] the benefit of reasonable, favorable inferences and resolving conflicts in the

 evidence in [his] favor.” Spaine v. Cmty. Contacts, Inc., 756 F.3d 542, 544 (7th Cir. 2014).

 II. Eighth Amendment Deliberate Indifference

        The Eighth Amendment prohibits cruel and unusual punishment and deliberate


                                        Page 11 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 12 of 39 Page ID #3574

 indifference to the “serious medical needs of a prisoner constitutes the unnecessary and

 wanton infliction of pain forbidden by the Constitution.” Rodriguez v. Plymouth Ambulance

 Serv., 577 F.3d 816, 828 (7th Cir. 2009) (citation omitted). A prisoner is entitled to

 “reasonable measures to meet a substantial risk of serious harm”—not to demand specific

 care. Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997).

        In order to prevail on a claim of deliberate indifference, a prisoner who challenges

 constitutionally-deficient medical care must satisfy a two-part test. Arnett v. Webster, 658

 F.3d 742, 750 (7th Cir. 2011). The first consideration is whether the prisoner has an

 “objectively serious medical condition.” Id. Accord Greeno v. Daley, 414 F.3d 645, 653 (7th

 Cir. 2005). “A medical condition is objectively serious if a physician has diagnosed it as

 requiring treatment, or the need for treatment would be obvious to a layperson.”

 Hammond v. Rector, 123 F. Supp. 3d 1076, 1084 (S.D. Ill. 2015) (quoting Pyles v. Fahim, 771

 F.3d 403, 409 (7th Cir. 2014)). It is not necessary for such a medical condition to “be life-

 threatening to be serious; rather, it could be a condition that would result in further

 significant injury or unnecessary and wanton infliction of pain if not treated.” Gayton v.

 McCoy, 593 F.3d 610, 620 (7th Cir. 2010). Accord Farmer, 511 U.S. at 828 (violating the

 Eighth Amendment requires “deliberate indifference to a substantial risk of serious

 harm”) (internal quotation marks omitted) (emphasis added).

        The second consideration requires a prisoner to show that a prison official has

 subjective knowledge of—and then disregards—an excessive risk to inmate health.

 Greeno, 414 F.3d at 653. A plaintiff need not show the individual “literally ignored” his

 complaint, but that the individual was aware of the condition and either knowingly or

 recklessly disregarded it. Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008). “Something

                                        Page 12 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 13 of 39 Page ID #3575

 more than negligence or even malpractice is required” to prove deliberate indifference.

 Pyles, 771 F.3d at 409. Deliberate indifference involves “intentional or reckless conduct,

 not mere negligence.” Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010) (citing Gayton,

 593 F.3d at 620).

        Assessing the subjective prong is more difficult in cases alleging inadequate care

 as opposed to a lack of care. Without more, a “mistake in professional judgment cannot

 be deliberate indifference.” Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 662 (7th

 Cir. 2016). The Seventh Circuit has explained:

        By definition a treatment decision that’s based on professional judgment
        cannot evince deliberate indifference because professional judgment
        implies a choice of what the defendant believed to be the best course of
        treatment. A doctor who claims to have exercised professional judgment is
        effectively asserting that he lacked a sufficiently culpable mental state, and
        if no reasonable jury could discredit that claim, the doctor is entitled to
        summary judgment.

 Id. (quoting Zaya v. Sood, 836 F.3d 800, 805-06 (7th Cir. 2016)). This is in contrast to a case

 “where evidence exists that the defendant[ ] knew better than to make the medical

 decision [ ] that [he] did[.]” Id. (quoting Petties v. Carter, 836 F.3d 722, 731 (7th Cir. 2016))

 (alterations in original). A medical professional’s choice of an easier, less efficacious

 treatment can rise to the level of violating the Eighth Amendment, where the treatment

 is known to be ineffective but is chosen anyway. Berry, 604 F.3d at 441.

 III. Eighth Amendment Conditions of Confinement

        Prison officials violate the Eighth Amendment when “they are deliberately

 indifferent to adverse conditions that deny ‘the minimal civilized measure of life’s

 necessities,’ such as adequate food, clothing, shelter, recreation, and medical care.” Budd

 v. Motley, 711 F.3d 840, 842 (7th Cir. 2013) (quoting Farmer v. Brennan, 511 U.S. 825, 834

                                         Page 13 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 14 of 39 Page ID #3576

 (1994)). To succeed on a claim of deliberate indifference to a condition of confinement, a

 prisoner must show: (1) a deprivation that is, from an objective standpoint, sufficiently

 serious that it results in the denial of the minimal civilized measure of life’s necessities or

 the denial of basic human needs; and (2) prison officials were deliberately indifferent to

 this state of affairs. Gray v. Hardy, 826 F.3d 1000, 1005 (7th Cir. 2016) (quotation marks

 and citation omitted); Snipes v. DeTella, 95 F.3d 586, 590 (7th Cir. 1996). To be found liable

 “the official must both be aware of facts from which the inference could be drawn that a

 substantial risk of serious harm exists, and he must also draw the inference.” Farmer, 511

 U.S. at 837.

                                           ANALYSIS

 I. Inadequate Medical Care

    A. Defendants Dr. Trost, Dr. Garcia, Dr. Ritz, and Dr. Einwohner

            a. Hernia

        Defendants Dr. Trost, Dr. Garcia, Dr. Ritz, and Dr. Einwohner do not argue that

 Maya did not suffer from a serious medical condition regarding his hernia, but instead

 argue that Maya has failed to demonstrate that their decision not to surgically repair the

 hernia was blatantly inappropriate or outside the standard of acceptable medical practice.

 (Doc. 149, p. 12). Although Maya was first diagnosed with a hernia in 2005, he was not

 treated by Defendants until 2016. After his diagnosis, he sporadically complained of pain,

 but Defendants assert that there is no evidence that his pain significantly impacted his

 daily activities or that the hernia was incarcerated or strangulated. And, because of his

 comorbidities, surgical repair presented a danger or risk exceeding the potential benefits

 of surgery. As such, Defendants state that the decision to conservatively treat with an


                                        Page 14 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 15 of 39 Page ID #3577

 abdominal binder was reasonable and based upon medical judgment. (Doc. 149).

         The Court finds that there is a genuine issue of material fact regarding whether

 Dr. Ritz and Dr. Trost acted with deliberate indifference in treating Maya’s hernia. Maya

 claims that for over twelve years he consistently complained about his hernia. He testified

 that he has pain “almost constantly” and that because of pain from his hernia he can no

 longer run or lift weights, has difficulty when using the bathroom, cannot walk in the

 yard on successive days, and cannot work “heavy jobs.” (Doc. 149-4, p. 6-7). Although at

 times he would work six hours a day, up to seven days a week as a janitor, he stated that

 his job was to pass out trays to inmates in the cells and that the plastic trays were not

 heavy and the job did not require a lot of walking. (Doc. 149-2, p. 10).

         Dr. Trost testified that “[n]ot all hernias have to be repaired. . . but if they are

 causing you pain, problems, incarceration et cetera, then usually that’s an indication to at

 least be evaluated for having it repaired.” (Doc. 149-6, p. 17). In the medical records,

 Dr. Trost refers to Maya’s hernia as “longstanding” and “symptomatic, though

 reducible.” (Doc. 209, p. 236). In denying the referral for surgical evaluation, Dr. Ritz

 described the hernia as greater than twenty years and recorded Maya’s pain as “10/10.”

 (Doc. 209-1, p. 45). The medical records do not explain why Dr. Ritz opted for a more

 conservative treatment plan, even though he was aware that Maya developed the hernia

 several years prior to the appointment and was in pain, and Dr. Trost testified that he did

 not know why his request to refer Maya to a surgeon was denied by Dr. Ritz. (Doc. 149-

 6, p. 18).

         Neither did Dr. Trost or Dr. Ritz prescribe Maya any kind of pain medication for

 to help alleviate his symptoms and only provided him with an abdominal binder; the

                                        Page 15 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 16 of 39 Page ID #3578

 effectiveness of which is disputed. 2 (Doc. 164, p. 7; Doc. 173, p. 4; Doc. 149-4, p. 6).

 Because of his kidney disease, Maya was unable to take ibuprofen, and it is also not

 settled whether he could have taken Tylenol for his pain. 3 Maya testified that the

 prescribed abdominal binder made the pain a “little bit less,” but that it did not make the

 pain go away. (Doc. 149-2, p. 27; Doc. 149-4, p. 6). He also stated that it caused additional

 pain and bruising. (Doc. 149-2, p. 26). The medical record from January 23, 2017, notes

 that the binder was causing Maya backpain and bruising and to “refer to Dr. Trost for

 back pain from abdominal binder...” (Doc. 134-1, p. 23). Unfortunately, however, Maya

 was not seen by medical staff again for his hernia until November 3, 2018, when his

 abdominal binder permit was renewed. (Doc. 141-3, p. 100). At his deposition, Dr. Trost

 confirmed that because Maya is unable to take ibuprofen or Tylenol, he either has to live

 with the pain or have surgery. (Doc. 149-6, p. 32).

         Based on the record and Maya’s testimony, a factfinder could reasonably infer that

 (1) the decision by Dr. Ritz to treat Maya’s hernia with only an abdominal binder after

 several years of complaints; and (2) Dr. Trost’s failure to challenge the decision or

 resubmit the referral request were “blatantly inappropriate in the face of [Maya’s] pain

 and the risk the worsening hernia poses to his present and future health.” Gonzalez v.

 Feinerman, 663 F. 3d 311, 314 (7th Cir. 2011) (finding that allegations that plaintiff’s hernia


 2
   At the preliminary injunction hearing, Dr. Siddiqui admitted that abdominal binders do not treat pain.
 (Doc. 196, p. 6). Dr. Trost testified that the “real purpose or aim of the binder is that it…bolstered the
 weakened spots so whatever might be adjacent or sitting there can’t come out and become incarcerated.”
 (Doc. 149-6, p. 19). He also stated that the abdominal binder was prescribed to Maya to alleviate hernia
 symptoms, including pain. (Id. at p. 32).
 3
   Dr. Daniels, Defendants’ expert, reported that “Tylenol can be taken by individuals with renal
 insufficiency and even patients who are on dialysis.” (Doc. 149-3, p. 7). Dr. Siddiqui also testified at the
 hearing on the motion for preliminary injunction that Tylenol is a safe pain medication. (Doc. 196, p. 6).
 Dr. Trost testified, however, that Tylenol is not recommended for people with kidney disease to take.
 (Doc. 149-6, p. 23).

                                              Page 16 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 17 of 39 Page ID #3579

 pain was treated with minimal or no medication for over two years stated a claim). See

 also Heard v. Ill. Dep’t of Corr., No. 06 C 644, 2012 WL 832566, at *6 (N.D. Ill. Mar. 12, 2012)

 (finding that a jury could infer deliberate indifference where plaintiff’s hernia was not

 repaired for thirteen years after it was diagnosed and the severity and frequency of the

 plaintiff’s pain was in dispute). Simply stated, Dr. Ritz and Dr. Trost are not entitled to

 summary judgment on Count 1.

        There is insufficient evidence, however, to support the claim that Dr. Einwohner

 and Dr. Garcia were involved in providing treatment for Maya’s hernia and related

 symptoms or that either defendant was even aware that the hernia and associated pain

 remained untreated. Maya testified that he told Dr. Einwohner that he had hernia when

 she asked him whether he exercised but stated, “I never asked her what she could do

 about it or not, because that’s not on her part, because she was hired supposedly to look

 after my kidneys, nothing to do with my hernia.” (Doc. 149-2, p. 28). Maya also testified

 that he thought Dr. Garcia was involved in the decision to deny hernia surgery because

 “everyone was involved” in the collegial review and “if they all work for Wexford, right,

 and if they all have the responsibility over us, over the health problems that we have, so

 they have to have a meeting in general to see what is to be done…” (Doc. 149-2, p. 27).

 Because Maya has not offered any evidence to suggest that Dr. Einwohner and Dr. Garcia

 had knowledge of his ongoing hernia pain and inadequate treatment, the summary

 judgment motion on Count 1 is granted as to Dr. Einwohner and Dr. Garcia.

            b. Diabetes

        Defendants argue that Maya has failed to establish that they acted with deliberate

 indifference in the diagnosis and treatment of his diabetes. (Doc. 149, p. 14-15). They state

                                         Page 17 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 18 of 39 Page ID #3580

 that there is no evidence of a contradictory diagnosis, misdiagnosis, or difference of

 opinions regarding Maya’s diabetes. Dr. Daniels, Defendants’ expert, reported that

 “[t]here was never any doubt about the diagnosis of diabetes, as evidenced by his

 elevated blood glucose and hemoglobin a1c levels in 2007 and thereafter.” (Doc. 149-3,

 p. 6). Maya received an abundance of testing, and Maya has not represented what the

 “proper” testing was that he should have received for diabetes. Based on Maya’s family

 history of diabetes and his lab results, the providers used their medical judgment to

 diagnosis and treat Maya’s diabetes.

        Defendants further dispute Maya’s assertion that he was prescribed harmful and

 unnecessary medication. Maya wanted to use diet and exercise, rather than medication,

 to manage his diabetes, but his diet was not conducive to a diabetic and included various

 foods high in sugar and refined carbohydrates. When his A1C levels rose to 8.1 in 2008,

 he was prescribed medication to regulate his glucose levels. Defendants assert that once

 the medications were prescribed and the dosages refined, Maya gained good control of

 his diabetes. (Doc. 149, p. 15; Doc. 149-3, p. 6). Additionally, there is no evidence that the

 medication he was prescribed caused or exacerbated his kidney disease. (Doc. 149, p. 16-

 17).

        The Court grants summary judgment to Dr. Einwohner, Dr. Ritz, Dr. Garcia, and

 Dr. Trost regarding Maya’s claims of deliberate indifference in the treatment of his

 diabetes. First, Maya claims that Dr. Garcia, Dr. Ritz, Dr. Trost, and Dr. Einwohner

 frustrated his ability to control his blood sugar level through regular exercise by refusing

 to approve his needed hernia surgery. (Doc. 108, p. 5). The Court has already ruled that

 Maya has not presented evidence from which it could be reasonably inferred that Dr.

                                        Page 18 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 19 of 39 Page ID #3581

 Garcia and Dr. Einwohner were involved in the treatment of his hernia. Likewise, there

 is no evidence that Maya’s inability to exercise more frequently due to his hernia has

 contributed to or worsened his diabetic condition or that he would have been able to

 properly control his blood sugar levels by exercise and diet alone, without medication. In

 fact, the record demonstrates the opposite. From 2005 to 2008, Maya “opted out of

 medications” and stated to medical staff that he would like to use diet and exercise to

 control his diabetes mellitus and lipids. (Doc. 149, p. 4; Doc. 164, p. 5). He was not

 prescribed medication until 2008, when his efforts were unsuccessful and his A1C level

 had reached 8.1. (Doc. 149, p. 4). On August 19, 2016, his diabetes and hypertension were

 documented as stable with good control, and Dr. Daniels reported that “Maya’s diabetes

 has been under excellent glucose control with the medications that he received.”

 (Doc. 149-3, p. 6). As of his deposition on February 22, 2019, Maya was no longer taking

 medication to control his blood sugar levels at all. (Doc. 149-4, p. 3). Accordingly, Maya

 has not established a triable issue on whether Dr. Trost and Dr. Ritz were deliberately

 indifferent to his diabetic condition by not referring him for a surgical evaluation.

        Second, Maya claims that Dr. Trost, Dr. Ritz, Dr. Garcia, and Dr. Einwohner did

 not conduct proper testing to assess for diabetes and to determine whether medication

 was necessary. (Doc. 108, p. 5). Maya has not presented any evidence that Dr. Ritz, Dr.

 Garcia, or Dr. Einwohner were personally involved in the diagnosis or treatment of his

 diabetes. Dr. Ritz and Dr. Garcia were not onsite providers, and their roles in Maya’s

 medical care were limited to reviewing and analyzing medical referrals as needed. Dr.

 Einwohner treated Maya for his kidney condition. All three Defendants became involved

 with Maya’s medical care eight years after he was first prescribed medications to treat his

                                       Page 19 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 20 of 39 Page ID #3582

 diabetes and also after the Metformin prescription, which Maya alleges has contributed

 to or caused damage to his kidneys, had been discontinued in 2016. (Doc. 209-1, p. 69).

 Maya testified that during an appointment Dr. Einwohner she stated that she was

 surprised Maya was diabetic, and then at a subsequent appointment, Dr. Einwohner

 informed him she could not give him information on his diabetic condition because she

 was not a specialist in diabetes and was there to treat his kidneys. (Doc. 149-2, p. 36).

 Although she declined to discuss his diabetic condition, Dr. Einwohner referred him back

 to Dr. Trost for his diabetes concerns and management. She noted in the record that Maya

 questioned if he was diabetic. (Doc. 149, p. 7; Doc. 209-1, p. 45). Assuming that Dr.

 Einwohner became aware of issues with Maya’s treatment for his diabetes through this

 conversation, she did not act with deliberate indifference but noted his concerns in the

 record and referred him to Dr. Trost for a follow up. Because Maya has failed to put forth

 any evidence to support a jury finding that Dr. Garcia, Dr. Ritz, or Dr. Einwohner knew

 of and disregarded an excessive risk to his health regarding his diabetic condition,

 summary judgment will be granted.

        Maya also has failed to provide any evidence to support his claim that Dr. Trost

 never conducted proper testing for his diabetes. Maya testified that he believes he is not

 diabetic because a nurse practitioner told him in 2016, based on his lab test results, he was

 not diabetic. (Doc. 149-2, p. 30-31). Maya stated that when he asked Dr. Trost to have a

 specialist conduct additional tests, Dr. Trost informed him that the blood tests had

 already been done and “they” were the only ones who did the blood tests for Menard.

 (Doc. 149-2, p. 34). Maya claims that since the suspension of Metformin and other diabetic

 medications in the Spring of 2016, he has not suffered ill effects from diabetes, thus

                                       Page 20 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 21 of 39 Page ID #3583

 indicating that those medications were unnecessary and harmful. (Doc. 108, p. 8;

 Doc. 149-2, p. 31, 33).

        Dr. Trost testified that an A1C level above six “is considered to indicate diabetes

 or poor glucose control[.]” (Doc. 149-6, p. 27). When asked what tests could be performed

 to determine whether or not a patient has diabetes, Dr. Trost answered that “‘[t]here is

 hemoglobin A1C level, which is a good indicator of blood sugar levels over about a three-

 month period” and there is a glucose tolerance test which “is the gold standard.”

 (Doc. 149-6, pp. 26, 28). Maya was given both these tests at Menard. The record indicates

 that he was given a glucose tolerance test on September 28, 2005 (Doc. 149, p. 5; Doc. 149-

 1, p. 33), and June 20, 2013 (Doc. 149-6, p. 27; Doc. 209-1, p. 109). Dr. Trost testified that

 the glucose tolerance test performed in 2013, a few months before he started at Menard,

 indicated that Maya had diabetes mellitus. (Id.). The lab work performed while Dr. Trost

 worked at Menard showed elevated A1C levels on November 3, 2014, March 3, 2015, and

 November 3, 2015. (Doc. 209-1, pp. 116, 117, 123). Dr. Trost stated that it was “clearcut”

 that Maya was diabetic due to his “countless elevated A1Cs.” (Doc. 149-6, p. 28).

        Maya admitted that blood work had been performed on him two to three times a

 year since 2005 and around twenty lab tests reported his A1C levels at above 6.0. (149-2,

 p. 32). He also stated that he does not have any knowledge regarding the tests physicians

 use to diagnose diabetes. (Id. at p. 30-31). Nothing in the record supports the allegation

 that Dr. Trost was deliberately indifferent by not referring Maya for further blood tests

 or that Maya was misdiagnosed. Dr. Trost’s assessment that Maya had diabetes is

 supported by Dr. Daniels’s report, which states “[t]here was never any doubt about the

 diagnosis of diabetes, as evidenced by his elevated blood glucose and hemoglobin a1c

                                        Page 21 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 22 of 39 Page ID #3584

 levels in 2007 and thereafter.” (Doc. 149-3, p. 6). Although in the last few years Maya has

 not needed medication to control his diabetes, Dr. Daniels reported that:

        This is quite common in individuals who have significant renal disease.
        Insulin is excreted by the kidneys, and when an individual develops
        decreased renal function, an individual’s endogenous insulin become more
        effective and medication requirements to control blood glucose decrease
        and even cease.

 (Id.). Other than Maya’s speculation that he required additional diabetes testing or that

 the medication prescribed was unnecessary for managing his blood glucose levels; he has

 not presented any evidence to support a reasonable inference in favor of his allegation.

        Maya also alleges that Dr. Trost failed to conduct tests to determine the proper

 medication to treat his diabetes and prescribed him harmful medications despite actual

 knowledge that Maya suffered from decreased kidney function. (Doc. 108, p. 6). On July

 26, 2009, following a urine analysis, “renal impairment” was documented in Maya’s

 medical records, and a renal ultrasound was performed. (Doc. 149-6, p. 25; Doc. 209,

 p. 24). Maya’s diagnosis of possible nephrotic syndrome was made, and on September

 29, 2009, Maya discussed his lab results with a doctor at Menard who referred him to the

 medical director for possible referral to nephrologist. (Doc. 149, p. 5; Doc. 209, p. 28).

 Maya was prescribed Metformin and Glipizide to treat his diabetes from 2008 until 2016.

        Maya has not offered any evidence to support his claim that Glipizide is not

 recommended for individuals with decreased kidney function and can exacerbate kidney

 disease. Whether Maya should have been prescribed and continued taking Metformin for

 his diabetes after the labs results showed decreased kidney function in 2009, however,

 remains a disputed fact. According to Dr. Daniels,

        There is no evidence in the medical literature that metformin or glipizide

                                       Page 22 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 23 of 39 Page ID #3585

        result in renal damage. Metformin is indeed contraindicated in patients
        with significant renal failure (creatinine levels of greater than 1.4), but not
        because the metformin damages the kidneys. Rather, there is an increased
        incidence of lactic acidosis, a rare complication of metformin use, in
        individuals with renal insufficiency. In fact, the metformin prescribed for
        Mr. Maya was discontinued appropriately when his creatinine rose above
        1.4.

 (Doc. 149-3, p. 6). Maya testified that when he asked Dr. Koch, the outside nephrologist

 who treated his kidney disease, whether “the problem could be that I was taking

 medication for diabetes…he told me that, no, he didn’t see that that can be the problem.”

 (Doc. 149-4, p. 3). Contrary to Dr. Koch and Dr. Daniels, Dr. Trost testified that Maya

 should not have been on Metformin, as it can cause further damage to the kidneys and is

 “not an ideal medication, diabetic medication in the setting of someone with renal

 insufficiency.” (Doc. 149-6, p. 13, 26).

        Despite this disputed fact, Maya has not demonstrated that Dr. Trost acted with

 deliberate indifference in regard to his Metformin prescription. Maya claims that Dr.

 Trost continued to prescribe Metformin “despite actual knowledge from a renal

 ultrasound performed in 2009 that Plaintiff suffered from decreased kidney function[,]”

 but Maya has not presented any evidence for a jury to conclude that Dr. Trost did in fact

 have knowledge of Maya’s kidney damage. (Doc. 108, p. 6). Dr. Trost renewed Maya’s

 Metformin prescription on one occasion on August 7, 2015. (Doc. 149, p. 16). And

 although Dr. Trost testified that Metformin is not an appropriate medication for

 individuals with renal insufficiency, he also stated that he was not aware of the 2009

 medical records documenting that Maya suffered from renal insufficiency. (Doc. 149-6,

 p. 31). Dr. Trost testified that the paper method of record keeping at Menard is a “poor

 archaic system” and that the 2009 records probably were not included in Maya’s chart,

                                            Page 23 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 24 of 39 Page ID #3586

 which contains a patient’s medical history from the previous five years for the provider

 to review prior to an appointment. (Doc. 149-6, pp. 8, 31). Maya has not offered any

 evidence to refute his testimony showing that he did not have actual knowledge that

 Maya was suffering from decreased kidney function. Dr. Trost’s failure to review all of

 the medical records or perform a certain test prior to renewing Maya’s prescription for

 Metformin, while maybe negligent or poor professional judgment, does not amount to

 deliberate indifference. See Johnson v. Doughty, 433 F.3d 1001, 1013 (7th Cir. 2006) (ruling

 that it is not enough to show that a doctor should have known a medical treatment was

 necessary; “rather, the doctor must know that [the treatment] was necessary and then

 consciously disregard that need in order to be held deliberately indifferent.”).

        Accordingly, summary judgment will be granted to Dr. Trost, Dr. Ritz, Dr. Garcia,

 and Dr. Einwohner as to Maya’s claims regarding inadequate treatment of his diabetes.

           c. Kidney Disease

        Defendants also argue that there is no evidence that they acted with deliberate

 indifference to Maya’s chronic kidney disease. Following abnormal lab results on April

 28, 2016, Dr. Garcia and Dr. Trost participated in a collegial review for a urology referral

 requested by a nurse practitioner at Menard. Dr. Garcia recommended obtaining a renal

 ultrasound first to determined, anatomically, the condition of Maya’s kidneys, and once

 completed, discuss a nephrologist consult. This was Dr. Garcia’s only involvement in

 Maya’s medical care. After receiving the results, on August 8, 2016, Dr. Ritz and Dr. Trost

 participated in a collegial review regarding a nephrology consult, and Dr. Ritz referred

 Maya to Dr. Einwohner. Dr. Einwohner saw Maya on August 22, 2016, November 7, 2016,

 and January 23, 2017. On March 22, 2017, Dr. Einwohner recommended a renal biopsy,

                                       Page 24 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 25 of 39 Page ID #3587

 which was immediately approved and completed less than one month later. The

 hospital’s request for a pre-biopsy ultrasound was also approved. On March 30, 2017, Dr.

 Einwohner recommended that Maya see an offsite nephrologist, which was approved by

 Dr. Ritz. Dr. Einwohner and Dr. Trost were no longer involved in Maya’s medical care

 after March 2017, and Dr. Ritz continued to approve follow up consultations with Dr.

 Koch in July 2017, September 2017, and April 2018. Defendants argue that Dr. Ritz never

 denied any of Maya’s nephology consultations. (Id. at p. 20).

        Maya claims that Dr. Ritz, Dr. Trost, Dr. Garcia, and Dr. Einwohner were aware of

 his kidney disease, but continued to prescribe and dispense medications which caused or

 contributed to cause his kidney disease, not only diabetic medications, but also Motrin,

 ibuprofen, and acetaminophen. (Doc. 108, p. 15). This claim is not supported by the

 record. There is no evidence that Dr. Ritz, Dr. Trost, Dr. Garcia, or Dr. Einwohner

 prescribed Maya Motrin, ibuprofen, or acetaminophen. And as previously discussed, Dr.

 Ritz, Dr. Garcia, and Dr. Einwohner were not involved in the treatment of Maya’s

 diabetes, and there is no evidence that they ever prescribed medicine to treat his diabetes.

 Dr. Trost recommended that Maya take ibuprofen for chest pain on March 17, 2104, and

 renewed his prescription for Metformin on August 7, 2015; however, the Court has

 already found that Maya has not presented sufficient evidence for a jury to conclude that

 Dr. Trost knew that Maya had a possible diagnosis of nephrotic syndrome. (Doc. 209,

 p. 148; Doc. 149-6, pp. 11, 26). Finally, the Court notes that Maya testified that it had been

 many years since he was prescribed ibuprofen or Motrin. (Doc. 149-2, p. 34).

        Maya also asserts that Dr. Trost, Dr. Ritz, Dr. Garcia, and Dr. Einwohner were

 aware of the decline of Maya’s renal function and his continuing kidney disease, yet

                                        Page 25 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 26 of 39 Page ID #3588

 failed to facilitate the course of treatment prescribed by Dr. Koch by refusing to arrange

 for appropriate monitoring and lab work. This claim is also not supported by the record.

 Maya did not begin treatment with Dr. Koch until June 8, 2017, and Dr. Trost and Dr.

 Einwohner were no longer involved in Maya’s care following March 2017. Similarly, Dr.

 Garcia also was only involved in Maya’s medical care on May 4, 2016, when he denied

 the urology referral and recommended a renal ultrasound. There is no evidence to

 suggest that these Defendants were involved in Maya’s medical treatment once he started

 seeing Dr. Koch.

       Additionally, while Dr. Ritz referred Maya to Dr. Einwohner for an evaluation,

 approved Dr. Einwohner’s recommendation for Maya to see an offsite nephrologist, and

 approved follow up consultations with Dr. Koch in July 2017, September 2017, and April

 2018, (Doc. 149, pp. 7, 20), there is no evidence to suggest that Dr. Ritz had any

 involvement in facilitating the course of treatment or arranging the collection and

 monitoring of lab work requested by Dr. Koch or that Dr. Ritz knew Dr. Koch’s orders

 were not being properly carried out by staff at Menard.

       Accordingly, Maya has not put forth admissible evidence showing that there is a

 genuine dispute of material fact for trial, and summary judgment on Count 2 will be

 granted to Dr. Trost, Dr. Ritz, Dr. Garcia, and Dr. Einwohner.

    B. Defendants Baldwin, Butler, Lashbrook, and Shicker

       Defendants Baldwin, Butler, Lashbrook, and Shicker do not contest that Maya

 suffered from serious medical conditions. Rather, Defendants argue that they are not

 responsible for providing direct medical care to prisoners, they did not provide Maya

 direct medical treatment, and Maya cannot produce evidence or demonstrate that they

                                      Page 26 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 27 of 39 Page ID #3589

 had personal knowledge of a substantial risk to his health and then disregarded that risk.

 (Doc. 143, p. 11).

        Maya alleges that “Shicker, Butler, Baldwin, and Lashbrook has actual knowledge

 of [his] umbilical hernia, the refusal of Wexford to treat it appropriately because of

 Wexford’s policy, the ongoing and significant pain experienced[,] and the impact of that

 ongoing pain upon him.” (Doc. 108, p. 5). He argues that Butler and Lashbrook were

 aware of the inadequate treatment he was receiving regarding his hernia because he

 made his complaints known through repeated grievances and letters. Maya further

 claims that Shicker, Butler, and Baldwin were each personally aware of his concern about

 his diabetes diagnosis, the damage to his kidneys caused by medication, and the decline

 of his renal function and continuing kidney disease, but despite their knowledge they did

 not intervene to insist on proper treatment, including facilitating the course of treatment

 planned by Dr. Koch.

        The Court finds that Defendants Butler, Lashbrook, Shicker, and Baldwin are

 entitled to summary judgment as to Counts 1 and 2. Maya testified that he has never met

 with or written letters to John Baldwin, the former director of IDOC, or Louis Shicker, the

 former medical director for IDOC. (Doc. 149-2, p. 19-20). Maya has not presented any

 evidence that Baldwin and Shicker knew of his medical conditions or had any personal

 involvement in his treatment. As he cannot establish liability solely based on the fact that

 they held supervisory roles, the Court grants summary judgment to Shicker and Baldwin.

 See Sanville v. McCaughtry, 266 F. 3d 724, 740 (7th Cir. 2001) (respondeat superior liability is

 not applicable in Section 1983 claims).

        His contact with the former wardens of Menard, Jaqueline Lashbrook and Kim

                                         Page 27 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 28 of 39 Page ID #3590

 Butler, was also limited. Maya testified that he wrote several letters to Butler that he was

 having health problems, but she never answered, and he does not know if she even

 received the letters. (Doc. 149-2, p. 18-19). Three years ago, he attempted to speak with

 her as she passed through the cell house, and Butler responded that she could not stop to

 talk. (Id.). As for Lashbrook, Maya testified that he could not “recall if I sent her one or

 two” letters and that one of the letters was written regarding his hernia pain. He did not

 receive a response and does not have any evidence that she received the letter. (Id.). “The

 fact that [Maya] sent a letter or letters to [Lashbrook and Butler] is insufficient to create a

 genuine issue of material fact. . .” Johnson v. Snyder, 444 F.3d 579, 584 (7th Cir. 2006)

 (overruled on other grounds). The record must indicate that Butler and Lashbrook

 actually received and read the correspondences. Id. Here, it does not.

        Both Butler and Lashbrook attest that they “do not recall receiving any letters or

 having any face-to-face conversations” with Maya. (Doc. 143-5, p. 2; Doc. 143-6, p. 1).

 Additionally, the grievances that Maya submitted regarding lack of medical treatment

 for his hernia were filed in 2007 and 2008, years before Butler or Lashbrook worked at

 Menard (see Doc. 160, p. 9), and he did not start receiving treatment from Dr. Koch until

 2017, after Butler was no longer employed at Menard. In sum, the record is void of any

 indication that Butler and Lashbrook were aware of Maya’s complaints from his letters,

 grievances, or otherwise. There is insufficient evidence for a jury to find that Butler and

 Lashbrook were deliberately indifferent to Maya’s medical needs. Accordingly, summary

 judgment is also warranted in their favor. See Jones v. Drew, 221 F. App’x 450, 454 (7th Cir.

 2007) (affirming summary judgment for a warden where there was no evidence the

 warden personally received or read the communications since he delegated review of

                                        Page 28 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 29 of 39 Page ID #3591

 prisoner complaints to others within his office).

    C. Wexford

        Maya claims that Wexford has a policy of (1) not approving surgical repair of a

 hernia unless the hernia becomes strangulated; and (2) treating umbilical hernias that are

 not strangulated by manually pushing the hernia back into place. (Doc. 108, p. 4). This

 policy resulted in deliberate indifference to Maya’s serious condition because surgery

 was repeatedly not authorized, no matter the complaints of pain, unless his hernia

 became strangulated. (Id. at p. 13). Maya asserts that Shicker, Butler, Baldwin, and

 Lashbrook were aware of Wexford’s policy of performing repair surgery only if the

 hernia became strangulated. (Id. at p. 13-14). He further alleges that in order to maximize

 revenue Wexford also maintains a policy of minimizing (1) the tests administered to

 inmates to determine whether such persons suffer from chronic diseases such as diabetes

 and whether medication is appropriate to treat them; and (2) the medical intervention

 provided to inmates in order to reduce the number of staff necessary to provide

 treatment. (Id. at p. 6). This policy resulted in conflicting diabetes diagnoses, receiving

 unnecessary and harmful medications, and not seeing appropriate specialists, including

 nephrologists, in a timely manner. (Id. at p. 16). He asserts that Shicker participated and

 approved the implementation of this policy.

        Wexford is a private corporation, but the Seventh Circuit held that the Monell

 theory of municipal liability applies in Section 1983 claims brought against private

 companies that act under color of state law. See, e.g., Shields v. Ill. Dep’t of Corr., 746 F.3d

 782 (7th Cir. 2014) (noting that every circuit court that has addressed the issue has

 extended the Monell standard to private corporations acting under color of state law). To

                                         Page 29 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 30 of 39 Page ID #3592

 prevail on his Monell claim, Maya needs to show that Wexford’s policy, practice, or

 custom, caused a constitutional violation. See Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d

 293, 303 (7th Cir. 2009).

        a. Hernia Policy

        Wexford argues that Maya has failed to establish that a Wexford policy was the

 cause of Defendants’ actions. (Doc. 149, p. 13). Maya’s claim that Wexford has a “policy

 of refusing to authorize hernia surgery, no matter the complaints of pain, unless the

 hernia is strangulated” misinterprets the guidelines regarding hernia treatment as

 mandatory or binding. Wexford states that the guidelines are based on accepted medical

 literature and practice and specify that all decisions are made on a case-by-case basis and

 are “not intended to replace hands on clinical judgment.” (Id.; Doc. 153).

        Other courts have considered Wexford medical guidelines for treating hernias that

 are similar, if not identical, to those at issue in this case and found that a reasonable jury

 could find that Wexford’s hernia treatment policy “was unconstitutional as to patients

 with hernias that are not strangulated or incarcerated because it does not account for the

 pain caused by the hernia.” Heard, 2012 WL 832566, at *8. See also Wilder v. Wexford Health

 Sources, Inc., No. 11 C 4109, 2015 WL 2208440, at *10 (N.D. Ill. May 8, 2015); Gills v. Coe,

 No. 13-cv-791-DGW, 2017 WL 679914, at *8-9 (S.D. Ill. Feb. 21, 2017). Nonetheless, Maya

 has failed to show a causal connection between Wexford’s guidelines and the inadequate

 treatment of his hernia provided by Dr. Trost and Dr. Ritz. See Rice ex rel. Rice v. Corr.

 Med. Serv., 675 F. 3d 650, 675 (7th Cir. 2012). Maya testified that he was told by Dr. Trost

 that he was not approved for hernia surgery because of the cost. (Doc. 149-2, pp. 28-29;

 Doc. 149-4, p. 3; Doc. 164, p. 7). This testimony is not sufficient evidence for a jury to

                                        Page 30 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 31 of 39 Page ID #3593

 conclude that the treatment decisions of Dr. Trost or Dr. Ritz were based on Wexford

 guidelines regarding surgical repair of hernias. Dr. Trost testified that he has “never used

 the guidelines to direct [his] practice[,]”and during his deposition, Dr. Trost was not even

 familiar with some of the terms used in the guidelines. (Doc. 149-6, p. 24). As previously

 discussed, the record does not contain any indication of why Dr. Ritz denied the request

 for referral to a general surgeon and opted for a more conservative treatment plan. The

 Wexford guidelines state “[d]ecisions regarding patient suitability for consideration of

 abdominal wall herniorrhaphy must be made on a case-by-case basis…and are not

 intended to replace hands-on clinical judgment.” (Doc. 153, p. 2). Maya testified that it is

 the doctors, not Wexford, who have control “over what we can be given and what we

 cannot be given…as far as health care.” (Doc. 149-2, p. 20). He also stated that he has

 never seen any policies and procedures from Wexford. (Doc. 149-4, p. 2). Based on the

 record, Maya has not provided any evidence that Dr. Trost or Dr. Ritz acted pursuant to

 Wexford guidelines or policy when providing him treatment. Therefore, summary

 judgment shall be granted to Wexford on Maya’s hernia claim. See Wilson v. Wexford

 Health Sources, Inc., 932 F. 3d 513, 521-22 (7th Cir. 2019).

        b. Policy of Minimizing Tests and Medical Intervention

        Because the Court has determined that Maya has failed to present enough

 evidence for a jury to infer that Defendants caused him to suffer a constitutional violation

 as to the treatment of his diabetes and kidney disease, Wexford cannot be held liable for

 maintaining an unconstitutional policy or practice of minimizing testing and medical

 intervention. See also King ex rel. King v. E. St. Louis Sch. Dist. 189, 496 F.3d 812, 817 (7th

 Cir. 2007) (“there can be no municipal liability based on an official policy under Monell if

                                         Page 31 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 32 of 39 Page ID #3594

 the policy did not result in a violation of [the plaintiff’s] constitutional rights.”). The Court

 also finds that Maya has not presented any evidence that Wexford has such a blanket

 policy, either formal or informal. He testified that he has never seen any documentation

 regarding a policy of minimizing medical tests and that he came by this belief based on

 what other inmates have told him. (Doc. 149-4, p. 2). Accordingly, Wexford is entitled to

 summary judgment.

 II. Conditions of Confinement

         Defendants Baldwin, Butler, and Lashbrook 4 argue that Maya has failed to

 establish that he was housed in conditions that resulted in extreme deprivations and that

 Defendants knew about the substantial risk to his safety and failed to take responsible

 steps to resolve the situation. (Doc. 143, p. 18-20). They state that the injuries Maya claims

 to have suffered over a fifteen year period at Menard as a result of his living conditions

 are de minimis at most.

         Defendants point to Maya’s testimony, in which he admits that the issues with

 plumbing and power are largely caused by other offenders and are responded to and

 repaired within ten minutes to two weeks. (Doc. 143, p. 18-19). Maya is able to recall only

 two incidents of flooding due to plumbing, one in 2017 and one in 2018, and testified that

 if there is an issue with plumbing, he may put in a work order or inform an employee,

 and the issue will be fixed. (Doc. 143, p. 19; Doc. 149-2, p. 12). Although he alleges having


 4
   In the First Amended Complaint, Maya brings his claim of unconstitutional conditions of confinement,
 Count 3, against Butler, Baldwin, and Lashbrook. (Doc. 108, p. 17-18). In his Response in Opposition to the
 Motion for Summary Judgement filed by IDOC Defendants Baldwin, Butler, Lashbrook, and Shicker, Maya
 argues Shicker was also deliberately indifferent to the Maya’s conditions of confinement. (Doc. 160, p. 14).
 Because “a plaintiff may not amend his complaint through arguments in his brief in opposition to a motion
 for summary judgment[,]” the Court will not consider these arguments against Defendant Shicker
 pertaining to Count 3. Grayson v. O’Neill, 308 F.3d 808, 817 (7th Cir. 2002) (quoting Shanahan v. City of Chi.,
 82 F.3d 776, 781 (7th Cir. 1996)).

                                               Page 32 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 33 of 39 Page ID #3595

 issues receiving clothing, he has never grieved the clothing issue and the clothing log and

 his commissary records demonstrate he has received and purchased clothing. (Doc. 143,

 p. 19; Doc. 143-9, p. 1-2). He also testified that the power outages last from ten minutes to

 two hours at the most. (Doc. 149-2, p. 13). Defendants state that Menard staff monitor the

 temperatures and provide inmates with fans and ice, and allow inmates to keep chuck

 holes open to facilitate air movement. (Doc. 143-5, p. 2). As for the complaint about mold,

 they state Maya admits the last time he had an issue with mold was in either 2013 or 2014.

 (Id.; Doc. 149-2, p. 16). Finally, Maya is able to leave his cell for meals, gym, yard, work,

 showers, and library, contrary to his claims that he is kept in his cell with a cellmate for

 twenty-two to twenty-three hours a day. (Doc. 143, p. 19). These complaints do not rise

 to “extreme deprivations [that] are required to make out a conditions-of-confinement

 claim.” (Doc. 143, p. 18) (citing Henderson v. Sheahan, 196 F.3d 839, 845 (7th Cir. 1995)).

        Defendants further argue that not only does the record reflect that actions have

 been taken by Menard staff to ensure any issues with the living conditions are responded

 to and remedied, but Maya has not demonstrated that Defendants knew and disregarded

 an excessive risk to his health or safety. (Doc. 143, pp. 17, 20). The involvement of Butler

 and Lashbrook regarding Maya’s claims is limited. Maya states he is not sure if he ever

 wrote a letter to Butler regarding conditions at Menard and does not know if Butler

 received any of his letters. He attempted to speak to Butler on one occasion in 2016, but

 the two did not have a conversation. Butler also argues that Maya was not moved to

 Gallery 6, Cell 654 until September 2016, six months after she left Menard full time and

 the same month she left Menard permanently. (Doc. 176, p. 3). As for Lashbrook, Maya

 wrote her one letter relating to clothing and conditions but testified he does not have copy

                                        Page 33 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 34 of 39 Page ID #3596

 or know if Lashbrook ever received the letter. He also tried to speak with her in 2018 and

 2019, but the two did not have a conversation. Butler and Lashbrook claim they relied on

 cell house staff to carry out the day-to-day administrative duties within the cell house.

 Butler and Lashbrook argue they did not have direct personal involvement and were not

 personally aware of Maya’s complaints, and so, cannot be liable. (Doc. 143, p. 20).

        Finally, Defendants state that Maya did not meet Baldwin or write him any letters,

 and he cannot produce evidence or demonstrate that Baldwin had personal knowledge

 of a substantial risk to his health and safety and disregarded that risk. (Id. at p. 21).

        The Court finds that Maya’s allegations of faulty plumbing, mold in his cell, and

 inadequate clothing do not amount to constitutional violations. During the course of

 ILIWHHQ\HDUVKHDOOHJHVWZRSOXPELQJLQFLGHQWVɆWKHOHDNLQJWRLOHWLQKLVFHOOZDVIL[HG

 after two weeks, even though he personally did not put in a request for repair, and the

 broken sink was fixed the next day. As to his claims regarding mold in his cells, first,

 Maya’s belief that there is mold contamination in his cells, causing his nostrils and neck

 to burn and eyes to tear, is based on information told to him by other inmates, and he has

 not presented any evidence other than his own speculation that there is mold in the cells.

 (Doc. 149-2, pp. 16, 22). See Hedberg v. Ind. Bell Tel. Co., Inc., 47 F.3d 928, 932 (7th Cir. 1995)

 (noting that “[s]peculation does not create a genuine issue of fact[.]”). Furthermore, Maya

 cannot point to a specific instance of mold exposure and could not remember the last time

 he was housed in a cell that had a mold problem. He stated it was either in 2013 or 2014

 when he was housed in Gallery Six but later presented conflicting testimony that he was

 housed in Gallery Five during 2013 and 2014. (Doc. 149-2, p. 16; Doc. 149-4, p. 8). He

 testified that since 2013 or 2014 he has not had an issue with mold because he has either

                                          Page 34 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 35 of 39 Page ID #3597

 been placed in cell where is it “better” or “if it’s bad…I ask for paint…and then I paint

 it.” Maya stated that when he paints the cell “everything’s fine.” (Doc. 149-2, p. 16).

 Finally, Maya claims that (1) when he arrived at Menard he did not receive clothes for

 sixty days; (2) he put in a request for clothes in 2017, and although they did not have t-

 shirts in his size, he received a shirt, a pair of pants, and a sheet; and (3) in the fall of 2018,

 he put in a request for clothes but as of January 14, 2019, he had not received clothes or a

 response to his request. (Doc. 149-2, p. 17). The record indicates that Maya has repeatedly

 been provided clothing during his time at Menard. (Doc. 143-9). Specifically, in 2017, a

 year prior to his most recent clothing request, he received 2 t-shirts, 2 pairs of shorts, 1

 pair of pants, 1 shirt, and 3 pairs of socks. (Doc. 143-9, p. 2).

          Based on his testimony and the record, Maya has not made an objective showing

 to support his claim that he was exposed to mold and waste and provided inadequate

 clothing creating an excessive risk to his health and safety in violation of the Eighth

 Amendment. (Doc. 108, p. 17). See Cobian v. McLaughlin, 804 F. App’x 398, 399 (7th Cir.

 2020).

          The Court finds that Maya has, however, established a triable issue of fact with

 respect to his claims that he was held in a small cell with a cellmate for long periods of

 time, in excessive heat intensified by poor ventilation and lack of power. “It is well

 established that individuals can be harmed by placement in cells that are

 unconstitutionally small, even if they have occasional opportunities to leave their cells

 and have not sought medical treatment from problems related to cell size.” Randle v.

 Baldwin, No. 16-CV-1191-NJR, 2020 WL 1550638, at *15 (S.D. Ill. Apr. 1, 2020) (citations

 omitted). In Turley v. Lashbrook, No. 08-07-SCW, 2018 WL 7585236 (S.D. Ill. 2018), the

                                          Page 35 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 36 of 39 Page ID #3598

 Court addressed the issue of double celling in similar sized cells, and the Court ruled that

 the “Cells in the North 1 cell house are too small to house two grown men for any

 extended period of time.” The Court further found that,

        [T]he practice of double celling inmates in North I over an extended period,
        even when taking into account ideal conditions wherein the inmates receive
        all scheduled recreation, programming, and meals outside of the cell,
        provides those inmates inadequate living space to meet the ’minimal
        civilized measure of life’s necessities.’ These conditions are so extreme that
        they also cause an excessive risk to inmates’ mental and physical health.

 Id. Given this decision, “there is a clear argument that conditions were not constitutional.”

 Randle, 2020 WL 1550638, at *5. Furthermore, these conditions were exacerbated by high

 temperatures. Defendants do not dispute that it becomes “warm” in cells at Menard but

 state that inmates are provided ice, fans, and allowed to open chuckhole doors to improve

 ventilation. (Doc. 143, p. 5). Maya claims that these measures are not effective. (Doc. 160,

 p. 3). He testified that his cell could reach up to 100 degrees when the fans were unable

 to run due to power outages, and the small window in his cell does not provide

 ventilation. (Doc. 149-2, p. 13-14). Maya’s testimony regarding the extreme temperatures

 in his cells “is sufficient to create a genuine dispute of fact.” Jose-Nicolas v. Buter, No. 15-

 cv-01317-NJR-DGW, 2018 WL 7020205, at *4 (S.D. Ill. Dec. 19, 2018) (citing Jordan v.

 Milwaukee Cty., 680 F. App’x 479, 483 (7th Cir. 2017)). Thus, a jury could reasonably find

 that the combination of being double celled in a small cell along with excessive heat, lack

 of ventilation, and frequent power outages interfering with the efficiency of the fans

 created conditions that denied Maya the basic necessities of civilized life. See Isby v.

 Brown, 856 F. 3d 508, 522 (7th Cir. 2017).

        The Court also finds that there is a question of fact as to whether Baldwin, Butler,



                                         Page 36 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 37 of 39 Page ID #3599

 and Lashbrook disregarded the substantial risk of harm to Maya’s safety and failed to

 take reasonable measures to abate it. Maya testified that he was not sure if he wrote Butler

 any letters regarding living conditions at Menard, he wrote one letter to Lashbrook

 regarding clothing and did not receive a response, and he did not write any letters or

 speak with Baldwin. (Doc. 149-2, p. 18-20). While Defendants may have had little or no

 knowledge of Maya’s placement in the North 1 Cell House,

        [t]he long history of double-celling at Menard, the numerous lawsuits that
        have resulted from the practice and the periodic rebukes given to IDOC by
        this Court leave little room for doubt that the warden[s] of Menard and the
        head of IDOC were aware of the individualized consequences of their
        broader logistical and budgetary decisionmaking and ultimately had direct
        personal involvement in double-celling inmates such as [Plaintiff].

 Randle, 2020 WL 1550638, at *5. Because Baldwin, Butler, and Lashbrook may be found to

 have been put on notice by other proceedings that have alleged similar constitutional

 violations, they are not entitled to summary judgment. Turley v. Rednour, 729 F.3d 645,

 653 (7th Cir. 2013). See also Lightfoot v. Walker, 486 F. Supp. 504, 511 (C.D. Ill. 1980); Munson

 v. Hulick, No. 10-cv-52-JPG, 2010 WL 2698279 (S.D. Ill. July 7, 2010); Wallace v. Baldwin,

 No. 18-CV-1513-NJR-MAB, 2019 WL 6036742 (S.D. Ill. Nov. 14, 2019).

 III. Qualified Immunity

        Defendants Baldwin, Butler, Lashbrook, and Shicker claim that they are entitled

 to qualified immunity on all counts. To determine whether an official is entitled to

 qualified immunity, the Court must assess (1) whether a constitutional right would have

 been violated on the facts alleged, and (2) whether the right alleged to have been violated

 was clearly established. Saucier v. Katz, 533 U.S. 194, 200 (2001).

        Here, the Court has granted summary judgment on all counts except Count 3



                                         Page 37 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 38 of 39 Page ID #3600

 against to Baldwin, Butler, and Lashbrook for unconstitutional cell size, excessive heat,

 and poor ventilation. If, as Maya alleges, he was double-celled in a cell that was so small

 as to violate the minimum standards of decency, it would amount to a constitutional

 violation. This violation would be clearly established, for the Supreme Court and courts

 within this circuit have repeatedly addressed how excessively small cells and

 overcrowding can violate the Eighth Amendment, even discussing this in relation to

 Menard specifically.

       Similarly, Baldwin, Butler, and Lashbrook are not entitled to qualified immunity

 based on their positions—while supervisory prison officials must be shown to have

 personal involvement in constitutional violations, it is clearly established that they too

 may be found liable. Accordingly, the Court denies qualified immunity on Count 3.

                                       DISPOSITION

       For the reasons provided, the Court GRANTS in part and DENIES in part the

 Motion for Summary Judgment (Doc. 143) filed by Defendants Baldwin, Butler,

 Lashbrook, and Shicker. The motion is granted as to Count 1 and Count 2 but is denied

 as to Count 3 against Baldwin, Butler, and Lashbrook.

       The Court also GRANTS in part and DENIES in part the Motion for Summary

 Judgment (Doc. 148) filed by Dr. Einwohner, Dr. Garcia, Dr. Ritz, Dr. Trost, and Wexford.

 The motion is granted as to Count 1 against Dr. Einwohner, Dr. Garcia, and Wexford but

 is denied as to Dr. Trost and Dr. Ritz. The motion is granted as to Count 2.

       Accordingly, the claims against Dr. Einwohner, Dr. Garcia, Wexford, and Shicker

 are DISMISSED with prejudice. The Clerk of Court shall terminate them as defendants

 and enter judgment in their favor at the conclusion of the entire action. This action will

                                       Page 38 of 39
Case 3:17-cv-00546-SPM Document 213 Filed 09/14/20 Page 39 of 39 Page ID #3601

 proceed on Count 1 (Eighth Amendment claim for deliberate indifference regarding

 treatment of Maya’s hernia) against Dr. Trost and Dr. Ritz and Count 3 an Eighth

 Amendment claim for unconstitutional conditions of confinement against Baldwin,

 Butler, and Lashbrook.

       A telephone conference will be set at a later date (when the suspension of jury

 trials in the district due to COVID-19 has ended) to set firm dates for a final pretrial

 conference and jury trial. In the meantime, the parties are encouraged to discuss whether

 a settlement conference would be beneficial and, if so, request a referral to a magistrate

 judge for that purpose.

       IT IS SO ORDERED.

       DATED: September 14, 2020

                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                      Page 39 of 39
